Case 19-12588-elf   Doc 60-2     Filed 04/16/21 Entered 04/16/21 15:53:12   Desc
                               Exhibit B Page 1 of 2




                          Exhibit B
  Case 19-12588-elf        Doc 60-2     Filed 04/16/21 Entered 04/16/21 15:53:12              Desc
                                      Exhibit B Page 2 of 2
                                             LAW OFFICES
                          McCABE, WEISBERG & CONWAY, LLC
                                                 SUITE 1400
                                        123 SOUTH BROAD STREET
                                         PHILADELPHIA, PA 19109
                                               (215) 790-1010
                                             FAX (215) 790-1274

                                          March 30, 2021


WILLIAM C. MILLER, Esq.                             Hadia A Ahmed
Chapter 13 Trustee                                  31 N Millbourne Avenue
P.O. Box 1229                                       Upper Darby, PA 19082
Philadelphia, PA 19105                              Via United States Mail
Via United States Mail

BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
Via United States Mail

Re:    LoanCare, LLCor its Successor or Assignee vs. Hadia A Ahmed
       Chapter 13/Bankruptcy No. 19-12588-elf

Dear Parties:

We have been advised by our client that payment in accordance with the terms of the Stipulation
approved by the Bankruptcy Court have not been made.

In order to cure the default, it will be necessary for your client to pay $8,120.19, to become
current under the Stipulation through March 2021, as well as all subsequent payments and late
charges that fall due until the date of cure. The arrears are broken down as ten (10) payments,
each in the amount of $828.92, representing June 2020 through March 2021, less suspense in the
amount of $269.01, plus an additional $100.00 for attorney fees and costs associated with the
preparing and sending of this Notice.

You are hereby notified that you have ten (10) days from the date of this letter in which to cure
the default set forth above and to pay any subsequent payments that become due in the interim.
At the expiration of the 10-day period, if the default has not been cured, I will file a Certification
of Default with the Court in order to obtain an Order for relief from the Automatic Stay.

McCabe, Weisberg & Conway is a debt collector. This is an attempt to collect a debt, and
any information obtained will be used for that purpose.

Very truly yours,
/s/ Lauren M. Moyer
LAUREN M. MOYER, ESQUIRE
McCABE, WEISBERG & CONWAY, LLC
LMM/cbs
